Name: 84/65/EEC: Commission Decision of 1 February 1984 establishing that the apparatus described as 'IL - Atomic Absorption Spectrophotometer, model IL 951 with Atomizer, model IL 655 CTF' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  deterioration of the environment;  mechanical engineering
 Date Published: 1984-02-09

 Avis juridique important|31984D006584/65/EEC: Commission Decision of 1 February 1984 establishing that the apparatus described as 'IL - Atomic Absorption Spectrophotometer, model IL 951 with Atomizer, model IL 655 CTF' may not be imported free of Common Customs Tariff duties Official Journal L 038 , 09/02/1984 P. 0031 - 0032*****COMMISSION DECISION of 1 February 1984 establishing that the apparatus described as 'IL - Atomic Absorption Spectrophotometer, model IL 951 with Atomizer, model IL 655 CTF' may not be imported free of Common Customs Tariff duties (84/65/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 22 July 1983, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'IL - Atomic Absorption Spectrophotometer, model IL 951 with Atomizer, model IL 655 CTF', ordered on 24 November 1981 and intended to be used for the assessment of contaminants present in the environment and in biological fluids after exposure of the organism and for the determination of all electrolytes in blood, urine and tissues potentially modifiable by the administration of certain drugs, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 January 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrophotometer combined with an atomizer; whereas its objective technical characteristics, such as the great sensibility with regard to certain elements as for example lead, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'SP 9 with PU 9090 and PU 9095' manufactured by Pye Unicam Ltd, York Street, UK-Cambridge CB1 2PX, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'IL - Atomic Absorption Spectrophotometer, model IL 951 with Atomizer, model IL 655 CTF', which is the subject of an application by Italy of 22 July 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.